.CRIMIN~L COURT OF APPEALS
;,
                     ,P.O. BOX 12308- CAPITOL                  ~TATION

                                 AUSTIN, 1:;x. 7 8 711




             REQUEST FOR RECORDS REVIEW OF THE CAUSE N0.15!Ft~CfE~V/ED ~~

                              ·t;··                      .               COURT nt= CRIMINAL APPEALS




     Court Clerk,
                    I am ROSS WAYN~ NIX              and am seekin~ a RECORDS

     REVIEH in the CAUSE OF ACTION in           J$@JQ        STATE OF TEXAS V. ROSS

     WAYN~ NIX IN THE CAUSE   N0.15610.

        I can be reached at the below address if any additional infor.
     ls neede.
        I thank you in advance for any and all help in this matter
     before the Clerk's office.




                                        SINCERELY,
                                      ROSS W.AYNE .NIX
                                      -(. 1) ,c_J,   - ]:!) ft-4390~~
                                       wy ~' tJ c   0 rJ-~ I
                                       ~1°       ,~rnd~r
                                        /--L,J8V;LLt, (y.           773'/f

                                         (1 of 1).